          Case 3:19-cv-01482-JFS Document 15 Filed 08/27/20 Page 1 of 1




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


AYDIL V. GONZALEZ,                   :
                                     :
             Plaintiff,              :     No. 3:19-cv-01482
                                     :
     v.                              :     (SAPORITO, M.J.)
                                     :
ANDREW SAUL,1                        :
Commissioner of                      :
Social Security,                     :
                                     :
             Defendant.              :

                                   ORDER

     AND NOW, this 27th day of August, 2020, in accordance with the

accompanying Memorandum, IT IS HEREBY ORDERED THAT:

     1.      The Clerk of Court shall enter final judgment AFFIRMING

the decision of the Commissioner of Social Security; and

     2.      The Clerk of Court shall CLOSE this case.

                                            s/Joseph F. Saporito, Jr.
                                           JOSEPH F. SAPORITO, JR.
Dated: August 27, 2020                     United States Magistrate Judge

1 Andrew Saul was sworn in as Commissioner of Social Security on June
17, 2019. He is automatically substituted as a party pursuant to Fed. R.
Civ. P. 25(d). See also Section 205(g) of the Social Security Act, 42 U.S.C.
§ 405(g)(action survives regardless of any change in the person occupying
the office of Commissioner of Social Security). The caption in this case is
amended to reflect this change.
